PROPOSED EXAMINER’S AMENDMENT
The examiner proposes the following amendment in order to place the instant application in condition for allowance. The examiner clarifies that the claims proposed here have not yet been agreed to by applicant, and are being proposed here by the examiner as a way of placing the instant application in condition for allowance. 

X) Claim 6 is proposed to be cancelled without prejudice or disclaimer. The reason for this proposed cancellation is because the chemical structure shown in the claim does not include a long chain alkyl group, and therefore cannot accurately be considered a monovalent lipid moiety. A lipid requires a long chain hydrophobic tail (along with a hydrophilic head), and the hydrophobic tail is not present in the chemical structure of claim 6, so therefore this chemical structure is not a lipid.

X) Claims 7-20 are proposed to be cancelled without prejudice or disclaimer.

[Examiner Note: The reasons for the proposed cancellation of these claims are the following:
(a) Claim 7, if rejoined, would appear to be subject to a rejection under 35 U.S.C. 112(a); and
(b) the subject matter of claims 7-20 appears to be duplicative of the subject matter in claims 49-57.
With regard to issue (a), the examiner takes the position that the drugs recited by claim 25 are known anti-cancer drugs; as such, the method of administering the 


X) Claim 31 is proposed to be amended in the following manner:
Claim 31 (Proposed Amendment): The nanoscale particle of claim 25, [[ ]] further comprising at least one additional non-nucleic acid chemotherapeutic agent is incorporated in the core, wherein said additional non-nucleic acid chemotherapeutic agent is selected from the group consisting of gemcitabine, methotrexate, leucovorin, pemetrexed disodium, doxorubicin, vinblastine, vincristine, vindesine, cytarabine, azathioprine, melphalan, imatinib, anastrozole, letrozole, carboplatin, paclitaxel, docetaxel, etoposide, and vinoreibine.

[Note regarding claim 31: Claim 31, which depends upon claim 25, requires a chemotherapy agent, including but not limited to well-known chemotherapy agents such as paclitaxel and doxorubicin. Some therapeutic agents, such as paclitaxel, are recited by both claims 25 and 31. However, as best understood by the examiner, the therapeutic agents in claim 25 are understood to be bound to a monovalent lipid moiety through a bivalent linker, as recited by the claim. In contrast, the therapeutic agents 


X) Claim 38 is proposed to be amended in the following manner:
Claim 38 (Proposed Amendment): The nanoseale particle of claim 25, wherein the coating layer further comprises at least one of a passivating agent, wherein said passivating agent is optionally a hydrophilic polymer; a targeting agent, wherein said targeting agent is optionally a RGD peptide; [[ ]] and an imaging agent, wherein said imaging agent is optionally a fluorescent moiety.

X) With regard to claim 46, the examiner is proposing allowing this claim with no additional amendment. The examiner takes the position that claim 46 is not a duplicate of claim 29. This is because claim 29 requires that the recited RNA be a chemotherapeutic agent. In contrast, claim 46 does not require that the RNA be a chemotherapeutic agent. As such, a type of P-gp siRNA that does not have chemotherapeutic properties would be outside the scope of claim 29 but in the scope of claim 46.


X) With regard to claim 54, while some of the names recited by this claim may be trade names, these appear to be properly defined as of the instant specification on page 53 of the instant specification.
Reasons for Indicating Allowable Subject Matter
The examiner presents the following reasons as to why claims indicated as in condition for allowance are, in fact, in condition for allowance.
As close prior art, the examiner cites Lin et al. (WO 2015/069926 A1). Lin et al. (hereafter referred to as Lin) is drawn to a nanoscale carrier for delivery of chemotherapeutics, as of Lin, title, abstract, and figure 1, reproduced below.

    PNG
    media_image1.png
    575
    868
    media_image1.png
    Greyscale

The teachings of Lin, figure 1, reproduced above, are drawn to a prodrug made of a lipid moiety, a disulfide bond, and a nucleic acid. Lin differs from the claimed invention because Lin does not teach a prodrug comprising a monovalent drug moiety selected from the group consisting of etoposide, paclitaxel, and the other drug moieties recited by claim 25, a monovalent lipid moiety, and a bivalent lipid moiety. In contrast, while Lin does teach a “prodrug”, said prodrug comprises a nucleic acid, a monovalent th to last to 3rd to last lines of the claim.
 Even if, purely en arguendo, the skilled artisan would have been motivated to have substituted one of the small molecule drugs recited by the Markush group of instant claim 25 as of the 6th to last to 3rd to last lines of the claim in place of the nucleic acid to have been covalently bound to the lipid to form a prodrug, this would not have been sufficient to have established a prima facie case of obviousness. This is because there would have been no reasonable expectation that such structures would have been able to have packed into an asymmetric lipid bilayer, as required by the instant claims. Support for this position is made in view of the declaration submitted on 28 October 2020, especially paragraphs 6 and 7. This is due to, at least, the rigid three dimensional structures of the small molecule anticancer therapeutics, as of paragraph 7 of the declaration. The declaration appears to indicate that the presence of such rigid three dimensional structures impedes the formation of an asymmetric lipid bilayer and would have made successful formation of such a bilayer to be highly unpredictable. The examiner has reproduced paragraphs 6 and 7 of the declaration below.

    PNG
    media_image2.png
    327
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    301
    773
    media_image3.png
    Greyscale

The examiner notes that applicant may present evidence that there is no reasonable expectation of success, and applicant appears to have done so here. See MPEP 2143.02(II). The examiner also notes that while the positions taken by declarant appear to be opinion evidence, declarant did provide scientific rationale as to why declarant’s opinion is likely to be correct; namely, that that at the time of filing, the skilled artisan would have expected the relatively rigid structures of chemotherapeutic small molecules to have disrupted the packing of the lipids in the bilayer. This would 
The examiner further clarifies that small molecule cancer drugs are taught elsewhere in the Lin document. See e.g. Lin, page 5 line 25, wherein paclitaxel is taught. However, Lin teaches such small molecule anticancer drugs as being part of the core. The teaching of paclitaxel as of Lin, page 5, line 25, does not teach paclitaxel being covalently bound to a lipid to form a prodrug that is part of the particle coating.
A previously applied rejection under the enablement provision of 35 U.S.C. 112(a) was set forth in the prior office action on 8 January 2021. This rejection has been withdrawn in view of applicant’s response on 10 May 2021, specifically as of pages 13 through the top of page 17 of applicant’s response.
The examiner further notes that NLG919, as of claim 25, has the following structure, as of Li et al. (US 2018/0214563 A1), figure 1, relevant portion of structure reproduced below.

    PNG
    media_image4.png
    108
    139
    media_image4.png
    Greyscale

The examiner further notes that OTS167, as of claim 25, has the following structure. See Ramirez et al. (Drug Metabolism and Disposition, Vol. 43, July 2015, pages 928-935), page 929, figure 1, relevant structure reproduced below.

    PNG
    media_image5.png
    351
    424
    media_image5.png
    Greyscale


The structure for OTSC41 is shown as of the instant specification on page 46, Scheme 1.
As such, all of NLG919, OTS167, and OTSC41, as well as the other anticancer drugs recited as being part of the coating layer of the composition of claim 25, are small molecules. As pointed out in the declaration, the skilled artisan would have expected that these molecules would have been relatively rigid and would have disrupted the packing of an asymmetric lipid bilayer. However, as data in the instant application appeared to indicate that these structures successfully formed asymmetric lipid bilayers when they would not have been expected to have done so, this claimed subject matter is understood by the examiner to overcome the previously applied rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612